Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2.	The amendment filed on 03/21/2022 is acknowledged and entered. 
3. 	Claims 1-9 and 11-12, are cancelled.
4.	Claims 22-28, are also cancelled.
5.	Therefore, claims 10, 13-21 are allowed.

Examiner’s Response to Amendment/Remarks
6.	The Applicant amendment and argument to the claims as filed on 03/21/2022 are persuasive, therefore the claims have overcome the 112 rejections as indicated Non-Final office action mailed on 09/23/2021. The limitations of the present amended claims no longer fail to comply with the written description requirement of 35 USC 112 rejection and claim 10 as amended is no longer indefinite as the scope of the rejected claim limitation is now clear in scope. 

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Michael J. Donohue on 05/24/2022.
Claims 22-28 are (cancelled).


Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: 
The instant claims are directed to performing a wireless transaction by providing tools (SDK) to streamline wireless transaction. This is taught by the combination of Badge et al., (US 2017/0205979 A1) in view of Ginter et al., (US Pat. 5892900) and Oshry et al., (US 2018/0165703 A1), further in view of Hirson et al., (US 2011/0217994 A1). Additionally, Badge teaches a method in a wireless communication device having a display (“display screen”, (¶ [0074]) and cellular network transceiver (¶ [0073]) for communication with a mobile network operator (MNO) (Fig. 5 item 501, “Collaboration system” ¶ [0048]) associated with the wireless communication device, the wireless communication device having an operating system to control operation of the wireless communication device, the method comprising: upon receipt of the user-selected data required to complete the initiated transaction, by the software application program, the SDK using “...”and the cellular transceiver to open a communication channel with the MNO (Fig. 6, ¶¶ [0052]-[0053]); and the SDK returning operational control of the wireless communication device to the software application program (¶¶ [0052], [0058]-[0062]). Ginter teaches initializing, by a user of the wireless communication device, a software application program on the wireless communication device to thereby initiate a transaction, the software application program using a software development kit (SDK) providing an interface between the software application program and a transport layer of the wireless communication device (Fig. 4 item 430, Col 11 ln 50-64, Fig. 12 item786, Col 99 ln1-21, Col 109 ln 20-30); Oshry teaches presenting, by the software application program, a plurality of user menus on the display to display information useable to facilitate user selection of data required to complete the initiated transaction (Fig. 2 item 202-206, ¶¶ [0023]); and Hirson teaches the SDK receiving a confirmation from the MNO that the initiated transaction has been completed (¶¶ [0240]-[0243]).
However, the prior art does not disclose, neither singly nor in combination, the 
claimed combination of steps of: upon successful opening of the communication channel with the MNO, the SDK receiving a sequence of data requests from the MNO and, in response to each of the data requests received from the MNO, the SDK interacting with one or more  accessibility application program interfaces (APIs) to control the cellular transceiver receiving a piece of the user-selected data for transmission to the MNO  until all data required to complete the initiated transaction has been transmitted to the MNO via the open communication channel, the data requests received from the MNO and transmission of the user-selected data to the MNO comprising data exchanges that are automatically performed by the SDK and do not require any interaction by the user or data entry by the user.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT IDIAKE whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685